                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

BONNIE CRANKSHAW,                                        §
                                                         §
                 Plaintiff,                              §
                                                         §
v.                                                       §                    1:18-CV-75-RP
                                                         §
CITY OF ELGIN and THOMAS MATTIS,                         §
City Manager, in his individual capacity,                §
                                                         §
                 Defendants.                             §

                                                   ORDER

        Before the Court is Defendant City of Elgin’s (“Elgin”) motion to certify the Court’s

February 24, 2020, Order, (Dkt. 89) for interlocutory appeal, (Mot. Interloc. App., Dkt. 92), and

Plaintiff Bonnie Crankshaw’s (“Crankshaw”) response, (Resp. Mot. Interloc. App., Dkt. 93).1 After

considering the parties’ arguments, the record, and the relevant law, the Court grants the motion.2

                                            I. BACKGROUND

        In this case, Crankshaw brought claims against her former employer, Defendant City of

Elgin (“Elgin”) and her former supervisor, Thomas Mattis (“Mattis”) (collectively, “Defendants”),

alleging interference and retaliation under the Family and Medical Leave Act (“FMLA”) and

discrimination, retaliation, and failure to accommodate under the Americans with Disabilities Act

(“ADA”). (Am. Compl., Dkt. 16, at 9–14). On May 23, 2019, after a full trial, the jury found that

Elgin denied, restrained or interfered with Crankshaw’s right to leave under the FMLA, or with her

attempt to exercise her right to leave under the FMLA, after her October 3, 2016, request for FMLA

leave. (Jury Verdict, Dkt. 71, at 1). The jury awarded Crankshaw $14,660.00 to compensate her for


1Elgin did not timely reply. See W.D. Tex. Loc. R. CV-7(f)(2).
2Because the Court grants the motion, the Court does not reach the parties’ arguments concerning an
extension of the deadline to file a notice of appeal. (See Mot. Interloc. App., Dkt. 92, at 7–8; Resp. Mot.
Interloc. App., Dkt. 93, at 1–2).


                                                        1
wages, salary, employment benefits, and other compensation denied or lost between January 13,

2017, the date she was fired, and May 24, 2019, the date of the jury verdict, as a result of Elgin’s

FMLA interference. (Jury Verdict, Dkt. 71, at 6). The jury also awarded $5,000.00 to compensate

Crankshaw for damages caused by Elgin’s failure to timely respond to her earlier FMLA leave

request on August 12, 2016. (Id.).

          On September 5, 2019, Crankshaw filed a Motion to Alter or Amend the Judgment, or,

Alternatively, for New Trial, asking the Court to increase her FMLA damages award for backpay or

grant a new trial on certain claims. (Dkt. 85). The Court granted the motion in part and denied it in

part. (Order, Dkt. 89).3

                                         II. LEGAL STANDARD

          28 U.S.C. § 1292(b) permits a district judge, in certain circumstances, to certify an issue for

interlocutory appeal. The statute reads, in part:

          When a district judge, in making in a civil action an order not otherwise appealable
          under this section, shall be of the opinion that such order involves a controlling
          question of law as to which there is substantial ground for difference of opinion and
          that an immediate appeal from the order may materially advance the ultimate
          termination of the litigation, he shall so state in writing in such order.

          Thus, a party desiring interlocutory appeal must convince the Court that the Court’s Order

involved (1) a controlling question of law, (2) that there is substantial ground for difference of

opinion about the question of law, and (3) that an immediate appeal from the Order may materially

advance the ultimate termination of the litigation. Rico v. Flores, 481 F.3d 234, 238 (5th Cir. 2007). All

three of these criteria must be met for an order to properly be certified for interlocutory appeal.

Clark–Dietz & Assocs.–Eng’rs v. Basic Constr. Co., 702 F.2d 67, 69 (5th Cir. 1983).

           “Interlocutory appeals are generally disfavored, and statutes permitting them must be strictly

construed.” Mae v. Hurst, 613 F. App’x 314, 318 (5th Cir. 2015) (quoting Allen v. Okam Holdings, Inc.,


3   Crankshaw v. City of Elgin, No. 1:18-CV-75-RP, 2020 WL 889169 (W.D. Tex. Feb. 24, 2020).


                                                       2
116 F.3d 153, 154 (5th Cir. 1997)). “The purpose of § 1292(b) is to provide for an interlocutory

appeal in those exceptional cases” in which the statutory criteria are met. United States v. Garner, 749

F.2d 281, 286 (5th Cir. 1985); see also Clark–Dietz, 702 F.2d at 69 (“Section 1292(b) appeals are

exceptional.”). Typically, interlocutory review is reserved for “exceptional” cases, as the basic

structure of appellate jurisdiction disfavors piecemeal appeals. Caterpillar Inc. v. Lewis, 519 U.S. 61, 74

(1996); Clark–Dietz, 702 F.2d at 69.

        Furthermore, “[t]he decision to certify an interlocutory appeal pursuant to section 1292(b) is

within the discretion of the trial court and unappealable.” In re Air Crash Disaster near New Orleans,

La. on July 9, 1982, 821 F.2d 1147, 1167 (5th. Cir. 1987), vacated on other grounds by Pan Am. World

Airways, Inc. v. Lopez, 490 U.S. 1032, 1033 (1989); see also Swint v. Chambers Cty. Comm’n, 514 U.S. 35,

47 (1995) (“Congress . . . chose to confer on district courts first line discretion to allow interlocutory

appeals.”); Cheney v. U.S. Dist. Ct. for Dist. of Columbia, 542 U.S. 367, 405 n.9 (2004) (Ginsburg, J.,

dissenting) (“[T]he decision whether to allow an [interlocutory] appeal lies in the first instance in the

District Court’s sound discretion.”).

                                            III. ANALYSIS

        Elgin and Crankshaw do not dispute the first two prongs of the interlocutory appealability

test. The Court’s decision to grant Crankshaw’s motion for a new trial hinged in large part on its

decision regarding the correct causation standard to apply to FMLA retaliation claims under current

Fifth Circuit law. (See Order, Dkt. 89, at 7–12). This is a readily apparent controlling question of law.

See Rico, 481 F.3d at 238. It involves a decision of “pure law,” is reviewable “quickly and cleanly

without having to study the record,” and “has precedential value for a large number of cases.” In re

Delta Produce, No. BR 12-50073-A998, 2013 WL 3305537, at *2 (W.D. Tex. June 28, 2013) (quoting

McFarling v. Conseco Servs., LLC, 381 F.3d 1251, 1258 (11th Cir. 2004)) (citing Ryan v. Flowserve Corp.,

444 F. Supp. 2d 718, 723 (N.D. Tex. 2006)); (see also Mot. Interloc. App., Dkt. 92, at 3–4).



                                                     3
        Similarly, as the Court noted in its Order, there may be substantial ground for difference of

opinion about the correct standard. (See Order, Dkt. 89, at 10–11, 10 n.2). While the Fifth Circuit

has explicitly stated that neither it nor the Supreme Court has decided whether the “but for”

causation standard applies to FMLA retaliation claims, as it does to Title VII retaliation claims, Elgin

points to examples of district courts across circuits that have forged ahead and applied the “but for”

standard. Trautman v. Time Warner Cable Texas, L.L.C., 756 F. App’x 421, 428 n.5 (5th Cir. 2018);

Wheat v. Fla. Par. Juvenile Justice Comm’n, 811 F.3d 702, 706 (5th Cir. 2016); Ion v. Chevron USA, Inc.,

731 F.3d 379, 389–90 (5th Cir. 2013); (see also Resp. Mot. New Trial, Dkt. 86, at 12–13, 12 n.48; Mot.

Interloc. App., Dkt. 92, at 4 & n.19). Again, however, the Court notes that none of the district court

cases Elgin cites are from Fifth Circuit courts, and Elgin does not address the fact that “Fifth Circuit

courts generally apply a mixed-motive analysis” to FMLA retaliation claims. (Order, Dkt. 89, at 11

n.3 (collecting cases)).

        “[C]ourts have found substantial ground for difference of opinion” when “a trial court rules

in a manner which appears contrary to the rulings of all Courts of Appeals which have reached the

issue, if the circuits are in dispute on the question and the Court of Appeals of the circuit has not

spoken on the point.” Ryan, 444 F. Supp. 2d at 723–24 (quoting 4 John Bourdeau, et al., American

Jurisprudence: Appellate Review § 128 (2d ed. 2005)). Here, the circuits are in dispute on the question

and the Fifth Circuit has not spoken on the point, but the Court’s ruling does not contravene at least

two Courts of Appeals which have reached the issue. Compare Woods v. START Treatment & Recovery

Centers, Inc., 864 F.3d 158, 167–69 (2d Cir. 2017) (“[The FMLA] makes no mention of a motivating

factor test, and unlike the statutes in Nassar and Gross, it lacks any indicia of Congress’s intent to

create ‘but for’ causation.”) and Egan v. Delaware River Port Auth., 851 F.3d 263, 273 (3d Cir. 2017)

(“The FMLA interference provision on which the regulation is based does not provide a causation

standard and thus does not unambiguously require the use of ‘but-for’ causation.”), with Sharp v.



                                                     4
Profitt, 674 F. App’x 440, 451 (6th Cir. 2016) (“[I]t seems that FMLA retaliation requires a showing

of but-for causation.”). But even so—and especially given that Crankshaw does not dispute this

point—the Court finds that there is a substantial ground for difference of opinion on the issue. See

Trautman, 756 F. App’x at 428 n.5 (quoting Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 333 (5th

Cir. 2005)) (“It is possible the McDonnell Douglas framework also does not apply when ‘the employee

concedes that discrimination was not the sole reason for her discharge, but argues that discrimination

was a motivating factor in her termination.’”).

        The parties’ disagreement focuses on the third element of the interlocutory appealability

analysis: whether allowing an interlocutory appeal from the Court’s Order would materially advance

the ultimate termination of the litigation. (See Mot. Interloc. App., Dkt. 92, at 6; Resp. Mot. Interloc.

App., Dkt. 93, at 2–4). Elgin argues that because the Court granted Crankshaw’s motion for a new

trial on the “singular and discrete issue” of the correct causation standard in FMLA retaliation

claims, if an appeal is granted and the Fifth Circuit reverses that decision, it would “eliminate the

need for an entire new trial.” (Mot. Interloc. App., Dkt. 92, at 6). In response, Crankshaw notes that

a new trial would be shorter than the original trial since fewer claims are at stake, with no additional

discovery required, and that “an interlocutory appeal to the Fifth Circuit will likely incur more

litigation expense than a simple trial on the discrete FMLA retaliation claim,” particularly since the

parties are negotiating a settlement agreement. (Resp. Mot. Interloc. App., Dkt. 93, at 2–3).

Moreover, she contends, she has “preserved several appellate issues that could not be raised in an

interlocutory appeal of this Court’s order”; if an appeal is allowed at this point, “the parties would

then be sent back to this Court only to likely travel again to the Fifth Circuit.” (Id. at 3; see also Mot.

Am. J., Dkt. 85, at 4–6, 9–11).

        In determining if an interlocutory appeal would materially advance the ultimate termination

of the litigation, “a district court is to examine whether an immediate appeal would (1) eliminate the



                                                     5
need for trial, (2) eliminate complex issues so as to simplify the trial, or (3) eliminate issues to make

discovery easier and less costly.” Coates v. Brazoria Cty., 919 F. Supp. 2d 863, 867 (S.D. Tex. 2013);

accord Casanova v. Gold’s Texas Holdings Grp., Inc., No. 5:13-CV-1161-DAE, 2016 WL 1446233, at *3

(W.D. Tex. Apr. 11, 2016). Or, as the Eleventh Circuit put it, the ultimate termination of litigation is

materially advanced when the resolution of a controlling question of law “serve[s] to avoid a trial or

otherwise substantially shorten[s] the litigation.” McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259

(11th Cir. 2004) (citing 16 Charles Alan Wright, et al., Federal Practice & Procedure § 3930 at 432 (2d

ed. 1996)); accord In re Duplan Corp., 591 F.2d 139, 148 n.11 (2d Cir. 1978) (“[T]he critical requirement

is that [an interlocutory appeal] have the potential for substantially accelerating the disposition of the

litigation.”). During an interlocutory appeal, the appellate court may “address any issue fairly

included within the certified order because ‘it is the order that is appealable, and not the controlling

question identified by the district court.’” Yamaha Motor Corp., U.S.A. v. Calhoun, 516 U.S. 199, 205

(1996) (quoting 9 J. Moore & B. Ward, Moore’s Federal Practice ¶ 110.25[1] (2d ed. 1995)); see also Melder

v. Allstate Corp., 404 F.3d 328, 331 (5th Cir. 2005).

        Here, an appeal to the Fifth Circuit has the potential to eliminate the need for trial by

resolving the core legal issue the Court addressed in its Order. If the Fifth Circuit resolved the issue

of the causation standard applied to FMLA retaliation claims in Elgin’s favor, it would conclude the

litigation before the Court.4 Moreover, the Fifth Circuit could address certain (if not all) of the

potential appellate issues Crankshaw invokes, as the Court also discussed them in its Order. See

Yamaha, 516 U.S. at 205; (Order, Dkt. 85, at 5–7, 12–13). Crankshaw’s concerns about piecemeal

appeals and litigation expense, though well-taken, are therefore not as strong as they might




4 Of course, as Crankshaw points out, the Fifth Circuit could affirm the Court’s order, further extending this
litigation. (See Resp. Mot. Interloc. App., Dkt. 93, at 3).


                                                        6
otherwise be.5 Consequently, the Court finds that an interlocutory appeal in this case has the

potential to materially advance the termination of this litigation.

                                           IV. CONCLUSION

        For the reasons stated above, IT IS ORDERED that Elgin’s motion to certify the Court’s

February 24, 2020, Order, (Dkt. 89), for interlocutory appeal, (Mot. Interloc. App., Dkt. 92), is

GRANTED.



        SIGNED on April 14, 2020.



                                                   _____________________________________
                                                   ROBERT PITMAN
                                                   UNITED STATES DISTRICT JUDGE




5In addition, the parties’ likely desire to avoid the expenses associated with an appeal that Crankshaw
mentions may inform their settlement negotiations.


                                                       7
